Exhibit 10.75

 

SECURED CONVERTIBLE PROMISSORY NOTE

 

AMENDMENT III

 

 

 

This Third Amendment (the "Amendment”) is to amend the following terms and
conditions of the Secured Convertible Promissory Note dated November 28, 2012,
(the “Note”) by and between Location Based Technologies, Inc., a Nevada
corporation (the "Company"), and Bridge Loans, LLC (the “Lender”) (each a,
“Party” both are, “Parties”).

 

WHEREAS, the Company is a publicly-held corporation with its common stock traded
on the OTC Market under the symbol LBAS; and

 

WHEREAS, on November 28, 2012, the Company entered into a Secured Convertible
Promissory Note with the Lender (as the same may from time to time be further
amended, modified, supplemented or restated), in which the Lender may invest
capital in the Company of up to One Million Dollars ($1,000,000) in the form of
secured convertible debt;

 

WHEREAS, the Parties desire to amend the Note:

 

NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements of the services rendered by the Lender to the Company, the following
terms and conditions hereinafter set forth shall apply, and the parties hereto
covenant and agree as follows:

 

 

Subsection (a) of Section 1 titled, “Terms of Repayment and Conversion”, shall
be and is hereby amended as follows:

 

a.     Upon the execution and delivery of this Note, the Holder shall disburse
to the Borrower the sum of up to $1,000,000; the amount actually received by the
Borrower shall be the principal amount. All amounts outstanding under this Note
shall mature and become due and payable on September 5, 2015 (the "Maturity
Date"), subject to any prior payment required by this Note. At the Maturity
Date, or during any time after April 15, 2015, the Lender shall have the right,
but not the obligation, to convert this Note into shares of the Company’s common
stock at a price equal to the lower of of $0.20 per share or 50% of the closing
stock price on the day after the Company is given notice of the conversion by
the Lender (the “Conversion Price”).

 

 

All other terms and conditions of the Note shall remain unchanged.

 

 

 

 

 

 

 

 

{Signature Page to Follow}

 

 
1

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this amendment to the Note has been executed this 4th day of
September, 2014.

 

Borrower:

 

 

LOCATION BASED TECHNOLOGIES, INC.

 

 

 

By:

     

 

David M. Morse, CEO

   

 

 

Date: September 4, 2014

 

Lender:

 

Bridge Loans, LLC

 

 

By:

     

Alfred G. Allen, III, Manager

 

 

Date:     September 4, 2014

 

 

2